           Case 1:21-cr-00117-TFH Document 51 Filed 09/10/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA              :
                                      :
      v.                              :       CRIMINAL NO. 21-CR-117 (TFH)
                                      :
                                      :
ALEX HARKRIDER                        :


      DEFENDANT’S UNOPPOSED MOTION TO EXTEND TEMPORARY
 MODIFICATION OF BOND CONDITIONS TO ALLOW CONTINUED VOLUNTEER
                 WORK FOR HURRICANE IDA RELIEF



      Mr. Alex Harkrider, through his attorney, Kira Anne West, respectfully

requests that this Honorable Court extend for two weeks the temporary

modification of his conditions of release that this Court granted on August 31,

2021. Specifically, Mr. Harkrider asks the Court to allow him to volunteer with

the Cajun Army for an additional two weeks to provide emergency hurricane relief

in Louisiana along the Gulf Coast. He would continue to be supervised by Cajun

Army leader Katie Pechon of Mandeville, Louisiana. In addition, he would be

supervised by the leader of the Cajun Army, Chris King, who personally requested

that Mr. Harkrider continue to serve the Gulf Coast Community.

Argument

      As previously presented by the defense, Mr. Harkrider has a long history of

volunteerism, specifically with hurricane rescues which he did for several years

                                          1
        Case 1:21-cr-00117-TFH Document 51 Filed 09/10/21 Page 2 of 3




prior to his arrest in this case. Since the last hearing, Mr. Harkrider has been an

essential member of the Cajun Army team and has rescued many people, cut down

numerous trees which presented a hazard, feed countless meals to the homeless and

been a critical leader in using both his boat and his chainsaw. As previously noted,

Mr. Harkrider has a long history of successful volunteerism in his community.

      The current situation in New Orleans is that more than 100, 000 people are

without power. Many people are still in shelters and drinking water is hard to find.

      Undersigned counsel contacted pretrial services officer Shay Holman on

September 9, 2021, via email and received an out of office memo until September

13, 2021. In the last hearing her statement was that she “defers to the Court and the

government.” Undersigned counsel has also contacted AUSA Rosborough

assigned to this case and she indicated that the United States is not opposed to this

motion. As previously argued, Mr. Harkrider can continue to be supervised by

telephone contacts, email, text and any other condition this Court deems

appropriate. Mr. Harkrider has been in telephone contact every few days with his

probation officer in Texas as directed by the Court.

Conclusion

      Mr. Harkrider can continue to be monitored by Pretrial Services in this

heroic volunteer effort. There is no threat to the community posed by Mr.

Harkrider which is evidenced by his cooperation with law enforcement authorities
                                          2
          Case 1:21-cr-00117-TFH Document 51 Filed 09/10/21 Page 3 of 3




and perfect record of compliance since his release. The combination of conditions

currently in place would assure this Court of the safety of the community and his

presence at trial.

                                             Respectfully submitted,

                                             KIRA ANNE WEST



                                      By:              /s/
                                             Kira Anne West
                                             DC Bar No. 993523
                                             712 H Street N.E., Unit 509
                                             Washington, D.C. 20002
                                             Phone: 202-236-2042
                                             kiraannewest@gmail.com
                                             Attorney for Mr. Harkrider


                                CERTIFICATE OF SERVICE

       I hereby certify on the 10th day of September , 2021, a copy of same was delivered to

the parties of record pursuant to the Covid standing order and the rules of the Clerk of Court.

                                                         /S/

                                                     Kira Anne West




                                                3
